Citation Nr: 1541131	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  08-31 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right leg disability.  

2.  Entitlement to service connection for a left leg disability.  

3.  Entitlement to service connection for a right hip disability.  

4.  Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1973 to November 1973, from January 1991 to July 1991, from May 2000 to September 2000, and from January 2003 to December 2004, including service in an imminent danger area in Iraq from May to August 2003.  He also had additional service in the Puerto Rico Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, and the RO in San Juan, Puerto Rico, respectively.

In February 2008, the Veteran testified at a personal hearing at the RO.  

In September 2012, the Board reopened and remanded the issues of entitlement to service connection for a back disability (listed as residuals of a back injury), a right leg disability, and for a left leg disability (listed as bilateral leg disabilities).  The Board also remanded the issues of entitlement to service connection for muscles spasms of the back (listed as muscle spasms), a right hip disability, and for a left hip disability.  

An April 2013 RO decision granted service connection and a 30 percent rating for intervertebral disc syndrome with muscle spasm, claimed as residuals of a back injury, effective November 6, 2006.  Therefore, the issues of entitlement to service connection for a back disability and for muscle spasms are no longer on appeal.  

The issues have been recharacterized to comport with the evidence of record.  

The issues of entitlement to service connection for a right leg disability and for a left leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the right hip had its onset in during his period of active duty from January 2003 to December 2004.  

2.  The Veteran's degenerative joint disease of the left hip had its onset during his period of active duty from January 2003 to December 2004.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint disease of the right hip have been met.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

2.  The criteria for service connection for degenerative joint disease of the left hip have been met.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty. 38 U.S.C.A. § 101(24) (West 2014).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran is service-connected for a back disability (intervertebral disc syndrome with muscle spasms, claimed as residuals of a back injury).  He is also service-connected for a major depressive disorder; a scar on the side of the nose; bilateral hearing loss; and for tinnitus.  

The Veteran contends that he has right hip and left hip disabilities that are related to service.  He specifically maintains that he injured his right hip and left hip during his period of active duty from January 2003 to December 2004 when he fell twelve feet while serving in Iraq, and that he has suffered from right hip and left hip problems since that time.  The Veteran also asserts that his bilateral hip problems are related to his service-connected back disability.  

The Veteran served on active duty in the Army from July 1973 to November 1973, from January 1991 to July 1991, from May 2000 to September 2000, and from January 2003 to December 2004.  He also had additional service in the Puerto Rico Army National Guard.  

The Veteran's service treatment records for his periods of active duty in the Army from July 1973 to November 1973, from January 1991 to July 1991, and from May 2000 to September 2000 do not show complaints, findings, or diagnoses of any right and left hip problems.  

His service treatment records for his period of active duty from January 2003 to December 2004 do show treatment for right hip and left hip problems.  Such records also show treatment for low back complaints on numerous occasions following a fall in June 2003.  

For example, a November 2003 VA radiological report, as to the Veteran's pelvis, during his period of active duty from January 2003 to December 2004, noted that he had low back pain and pelvic examination maneuvers suggestive of sacroiliac pain.  The impression was osteoarthritic changes identified at both coxofemoral joints, with no fractures or dislocations identified.  

A May 2004 VA treatment entry, also during the Veteran's period of active duty, indicated that he had a history of low back pain, bilateral hip pain, and left leg pain, and that he was status post an epidural steroid injection two weeks earlier.  The impression was chronic low back pain, left leg radiculopathy, bilateral sacroiliac joint pain, and lumbar and mid-thoracic muscle spasms.  

A November 2012 VA hip and thigh conditions examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that while he was on active duty in Iraq in June "2004", he fell twelve feet with resultant low back pain with radiation to his bilateral lower extremities, as well as bilateral hip pain.  He stated that he suffered from constant pain in the bilateral hip area.  The examiner reported that imaging studies of the Veteran's hips had been performed and that degenerative or traumatic arthritis was documented in both hips.  The diagnosis was bilateral hip degenerative changes.  

An April 2003 addendum to the November 2012 VA hip and thigh conditions examination report, from the same examiner, noted that the Veteran's claims file was reviewed.  The examiner commented that it was less likely as not that the Veteran's bilateral hip degenerative disease was related to his military service.  The examiner reported that the Veteran's service treatment records were silent regarding any complaints of, or treatment for, bilateral hip or joint problems.  

The examiner stated that a November 2003 X-ray, as to the Veteran's pelvis, noted that it was performed due to low back pain and pelvic examination maneuvers suggestive of sacroiliac pain, and that there was a request for an evaluation for degenerative joint disease of inflammatory changes.  The examiner indicated that the impression was osteoarthritic changes identified at both coxofemoral joints.  The examiner maintained that the osteoarthritic changes of the coxofemoral joints were due to a normal progression of the aging process and not due to the Veteran's military service.  The examiner stated that medical evidence supported the fact that patients did not develop degenerative changes in such a short period of time as from January 2003 to November 2003.  

The examiner also maintained that it was less likely as not that the Veteran's back condition (lumbar spine degenerative disc disease, lumbar spondylosis, and lumbar myositis) was the cause or the aggravation of degenerative joint disease of the hips.  The examiner stated that medical evidence did not support the fact that lumbar spine degenerative disc disease, lumbar spondylosis, and lumbar myositis could cause degenerative joint disease of the hips as they were different conditions with a different pathophysiology that were unrelated to each other.  

The Board notes that the Veteran's service treatment records for his period of active duty from January 2003 to December 2004 show that he was diagnosed with osteoarthritic changes identified at both coxofemoral joints in November 2003.  A May 2004 VA treatment entry during that period also indicated that the Veteran complained of bilateral hip pain.  There is no evidence of treatment for bilateral hip complaints prior to the Veteran's period of active duty from January 2003 to December 2004.  The Veteran is currently diagnosed with degenerative joint disease of the right hip and degenerative joint disease of the left hip.  

The Board notes that a November 2012 VA hip and thigh conditions examination report, with an April 2013 addendum, includes negative opinions by the examiner as to the etiology of the Veteran's claimed right and left hip disabilities on both a direct and secondary basis.  The examiner indicated that the Veteran's degenerative joint disease of the bilateral hips was not related to his military service because his treatment records were silent for any complaints of, or treatment for, bilateral hip or joint problems.  The examiner did refer to the November 2003 diagnosis of osteoarthritic changes of the coxofemoral joints, but stated that such was due to a normal progression of the aging process, that it was not due to military service, and that patients did not develop degenerative changes in such a short period of time as from January 2003 to November 2003.  The examiner also indicated that it was less likely as not that the Veteran's back condition (lumbar spine degenerative disc disease, lumbar spondylosis, and lumbar myositis) was the cause or the aggravation of degenerative joint disease of the hips.  

The Board observes that although the examiner indicated that the Veteran's osteoarthritis of the coxofemoral joints was age related, the evidence actually indicates that he was diagnosed with a chronic arthritic disorder during his period of active duty from January 2003 to December 2004 and that he is currently diagnosed with degenerative joint disease of the right hip and left hip.  Therefore, a formal positive nexus opinion is not required.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008) (when a chronic disease is identified in service and at any time after service, service connection will be granted without the need for nexus evidence).  Additionally, the examiner did not address the Veteran's reports of bilateral hip problems since an injury during his period of active duty from January 2003 to December 2004.  The Veteran is competent to report right and left hip problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Board finds that the examiner's opinions have little probative value in this matter.  

In light of the lesser evidentiary value of opinions pursuant to the November 2012 VA hip and thigh conditions examination report, with the April 2013 addendum, and as the Veteran was diagnosed with osteoarthritis of the coxofemoral joints during his period of active duty from January 2003 to December 2004, and he currently diagnosed with degenerative joint disease of the right hip and left hip, the Board concludes that, at the least, the evidence is in equipoise as to whether the claimed disabilities are related to his period of active duty from January 2003 to December 2004.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has degenerative joint disease of the right hip and degenerative joint disease of the left hip that had their onset during his period of active duty from January 2003 to December 2004.  Therefore, service connection for a degenerative joint disease of the right hip and degenerative joint disease of the left hip is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board has granted direct service connection in this matter, it need not address secondary service connection, or other methods of service connection, such as related to his service in the Persian Gulf.  





ORDER

Service connection for degenerative joint disease of the right hip is granted.  

Service connection for degenerative joint disease of the left hip is granted.  


REMAND

The Veteran served in the Persian Gulf and it is unclear whether the Veteran has a right and/or left leg disability that is related to or had its onset in service, to include his service in the Persian Gulf, as well as whether he had peripheral neuropathy and/or radiculopathy related to his service back disability.

This case was previously remanded by the Board in September 2012, partly to schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of his bilateral leg disabilities.  The examiner was to identify all bilateral disabilities found to be present.  Pursuant to the September 2012 remand, the Veteran was afforded a VA neurological examination in November 2012.  There was a notation that the Veteran's claims file was reviewed.  The Veteran stated that he suffered a fall in "2004" during active duty in Iraq and that he had a numbness and tingling sensation in his bilateral lower extremities.  The diagnosis was peripheral neuropathy of the bilateral lower extremities.  

A November 2012 VA back conditions examination report also included a notation that the Veteran's claims files was reviewed.  The Veteran reported that he suffered an injury while on active duty in Iraq in "2004" and that he had resultant low back pain with radiation to the bilateral lower extremities.  The diagnoses were lumbar spine degenerative disc disease; lumbar spondylosis; and lumbar paravertebral muscle spasms.  The examiner specifically indicated that the Veteran did not have radiculopathy.  

In an April 2013 addendum, the examiner who conducted both the November 2012 VA neurological and back conditions examinations, indicated that the Veteran's claims file was reviewed.  The examiner stated that the Veteran's bilateral leg disabilities clearly and unmistakably pre-existed his entry into active duty service.  The examiner also commented that the Veteran's bilateral leg condition (peripheral neuropathy) was less likely as not related to his military service.  The examiner reported that there was written evidence that the Veteran complained about neuropathic changes since 1995.  It was noted that he reported numbness of the thighs over their anterior aspects pursuant to a February 1995 VA general medical examination report.  The examiner stated that peripheral neuropathy was diagnosed in July 2004, but that there was written evidence of neuropathic symptoms in bilateral lower extremities since 1995.  The examiner reported that there was no electrodiagnostic evidence of lumbar radiculopathy.  

The examiner maintained that the Veteran's bilateral lower extremities condition (peripheral neuropathy) was less likely as not aggravated beyond the natural progression of the disease.  The examiner reported that there was no evidence of bilateral lower extremity radiculopathy by clinical and electrodiagnostic studies.  The examiner stated that peripheral neuropathy was diagnosed in July 2004 and that there was no written evidence in the service treatment records that it was aggravated beyond the natural progression of the disease.  

The examiner further indicated that it was less likely as not that the Veteran's peripheral neuropathy of the bilateral lower extremities was related to service.  The examiner stated that the Veteran had neuropathic symptoms of the lower extremities since February 1995.  The examiner also maintained that it was less likely as not that the Veteran's back condition (lumbar spine degenerative disc disease, lumbar spondylosis, and lumbar myositis) was the cause or the aggravation of his bilateral leg disorder (peripheral neuropathy).  The examiner stated that medical evidence did not support the fact that lumbar spine degenerative disc disease, lumbar spondylosis, and lumbar myositis could cause peripheral neuropathy.  

The Board observes although the examiner did indicate that the Veteran's peripheral neuropathy of the bilateral lower extremities was not aggravated beyond the natural progression of the disease during service, he did not address the numerous references to radiculopathy of the right and left lower extremities, as well as references to peripheral neuropathy, during the Veteran's period of active duty from January 2003 to December 2004.  For example, an October 2003 VA treatment report, during the Veteran's period of active duty from January 2003 to December 2004, noted, as to an assessment, that he had severe back pain of three months evolution secondary to direct trauma of the back after a fall.  The examiner, at that time, reported that the pain radiated to the Veteran's right leg, with a numbness and shock-like sensation.  Another October 2003 VA treatment entry, on that same day, indicated that the Veteran had severe back pain and that the pain radiated to the right leg with numbness, tingling, and electroshock sensations.  A November 2003 VA treatment related an assessment that included severe back pain of approximately five months duration secondary to direct trauma after a fall.  The examiner indicated that the Veteran had radiation of pain to the legs with numbness and pain.  A December 2003 VA treatment entry noted that the Veteran had chronic low back pain with radiation to the legs, with associated numbness.  

An April 2004 medical evaluation board report related a diagnosis of slight, frequent low back pain with radiculopathy to the right leg due to degenerative disc disease.  It was noted that such disorder existed prior to service and was not service aggravated.  

The Board additionally observes that VA treatment records dated in both October 2004 and December 2004 refer to a problem list which included unspecified idiopathic peripheral neuropathy.  

In light of the deficiencies with the November 2012 VA examinations, to include the April 2013 addendum, the Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claims for service connection for a right leg disability and for a left leg disability.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, this issue is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for right and left leg problems since October 2012.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional, who has not previously examined him, to determine the nature and likely etiology of his right leg and left leg disabilities.  The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right leg and left leg disabilities, to include peripheral neuropathy of the right and left leg, and radiculopathy of the right and left leg.  

Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?
   
(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies) ?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

Finally, the examiner must opine as to the likelihood that any right and left leg disability existed prior to service.

If the examiner concludes that a right or left leg disability found to be present existed prior to service, the examiner should indicate that likelihood that the disability worsened during service.  

If the examiner diagnoses the Veteran as having right or left leg disability that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for radiculopathy of the right leg and left leg and peripheral neuropathy of the right leg and left leg during his period of active duty from January 2003 to December 2004, and since that time.  The examiner must also discuss any reports of the Veteran as to the severity of the symptomatology associated with right and left leg problems during service.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Then readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


